Opinion by
Mr. Justice Erkin,
We would, agree with the learned counsel for appellant that there could be no recovery in this case if the injured party had been the regular cupola tender, or if it had been shown that he was familiar with the surroundings in the place where he was hurriedly sent to work and acquainted with the duties he was ordered to perform. Under such circumstances an employee would assume the risks of his employment, including all dangers, open and obvious. In the present case, however, the appellee was a laborer, not familiar with the work he was imperatively directed to perform, nor with the situation into which he was hurriedly ordered. He objected when ordered to do this work, but finally yielded when the foreman insisted. He did not act voluntarily, but followed the direction of his superior. After the cupola ivas prepared for washing out it was his duty to call for water, which was turned on by an employee on the floor below. Because of the confusion in the foundry, his calls for water were not heard, and, finding an open window, it was but natural to lean out in order to make the water-man hear him. The use made of the window was therefore a proper one. The moving crane passing within six inches of the open and unguarded window made the situation extremely dangerous to an employee unfamiliar with the conditions. Under these facts the learned trial judge would not have been warranted in holding as a matter of law that there was no negligence on the part of the defendant company. This was a question for the jury where it was left with proper instructions as to the respective duties of the parties.
The question of contributory negligence was also for the jury. Appellee was ordered to work hurriedly. It was not his regular work and he had no previous knowledge of the conditions in the cupola. It was for the jury to determine whether he exercised the care required under the circumstances in his attempt to extricate himself from the rather perilous position in which he found himself as the crane approached. While the case may be considered a close one and not free from difficulty, we think it was properly submitted to the jury.
Judgment affirmed.